DETAILED ACTION
Status of Claims 
Claim 9, 12-13, 20, and 23have been considered. It is hereby acknowledged that the following papers have been received and placed of record in the file:
Applicant Remarks 						-Receipt Date 05/25/2022
Amended Claims 						-Receipt Date 05/25/2022

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 05/25/2022 has been entered.

 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
This office action is in response to the amendment filed on 05/25/2022. Claims 9, 12-13, 20, and 23 are pending. Claims 9 and 20 are amended. Applicant's amendments to the claims have overcome the 112(a) rejections previously set forth. 

Response to Arguments
Applicant’s arguments, see Remarks page 4, filed 05/25/2022 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Holt et al. US 6,105,080 (hereinafter, Holt) in view of Blumer et al. US 5,835,788 (hereinafter, Blumer).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20 and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Holt et al. US 6,105,080 (hereinafter, Holt).
	Regarding claim 20, Holt teaches
20. An apparatus comprising: 
a processor (Fig. 1 104) configured to provide two or more source addresses and corresponding two or more destination addresses of a memory (col 6 lines 19-42 and col 8 lines 23-29: a scatter/gather list is provided by 104 which includes source addresses and destination addresses of a destination memory, see also col 2 lines 14-26),  
wherein the two or more source addresses are orthogonal or independent and non- contiguous with one or more data elements at one or more other source addresses arranged between two or more data elements at the two or more source addresses (col 2 lines 14-26 and col 6 lines 19-42: the source data for reads and writes may be stored in non-contiguous blocks, i.e. the source addresses of the non-contiguous blocks are non-contiguous, where two of the non-contiguous blocks will have addresses and data between them since the blocks are non-contiguous; col 9 lines 31-38: the source addresses of the non-contiguous blocks are independent since each source address is specified in separate entries of a list), and 
wherein the two or more destination addresses are orthogonal and non-contiguous or independent and non-contiguous in the memory (col 2 lines 14-26 and col 6 lines 19-42: the destination locations/addresses of reads and writes may be non-contiguous in the destination memory, and the destination addresses are also independent since they are specified in separate entries of a list, see also col 9 lines 31-38); and 
logic configured to copy (col 6 lines 14-18 DMA 100) the two or more data elements from the two or more source addresses to the corresponding two or more destination addresses within the memory (col 8 lines 43-46: data elements are transferred from  the source addresses to the destination addresses within the destination memory since a first transfer from a source to destination according to a first entry of the scatter/gather list happens when processing first enters 304 and a second transfer from a second source to a second destination according to second entry of the scatter/gather list happens when processing goes from 318 back to 304), without an intermediate copy to a register in the processor (col 2 lines 5-13: the transfers are directly between the host system memory and local memory, which indicates there is no intermediate copy to a register in the host system).

	Regarding claim 23, Holt teaches: 
23. The apparatus of claim 20, comprising logic configured to copy the two or more data elements from the two or more source addresses to the corresponding two or more destination addresses in a background mode without direction by the processor (col 5 lines 40-41 and col 8 lines 19-22: the transfer is performed by the DMA controller after the scatter/gather list is received, i.e. in a background mode without direction by the host system/processor).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Holt et al. US 6,105,080 (hereinafter, Holt) in view of Blumer et al. US 5,835,788 (hereinafter, Blumer).
Regarding claim 9, Holt teaches:
9. A method of performing a memory operation, the method comprising: 
providing, by a processor (Fig. 1 104), two or more source addresses and corresponding two or more destination addresses of a memory (col 6 lines 19-42 and col 8 lines 23-29: a scatter/gather list is provided by 104 which includes source addresses and destination addresses of a destination memory, see also col 2 lines 14-26), 
wherein the two or more source addresses are orthogonal or independent and non- contiguous with one or more data elements at one or more other source addresses arranged between two or more data elements at the two or more source addresses (col 2 lines 14-26 and col 6 lines 19-42: the source data for reads and writes may be stored in non-contiguous blocks, i.e. the source addresses of the non-contiguous blocks are non-contiguous, where two of the non-contiguous blocks will have addresses and data between them since the blocks are non-contiguous; col 9 lines 31-38: the source addresses of the non-contiguous blocks are independent since each source address is specified in separate entries of a list), and 
wherein the two or more destination addresses are orthogonal and non-contiguous or independent and non-contiguous in the memory (col 2 lines 14-26 and col 6 lines 19-42: the destination locations/addresses of reads and writes may be non-contiguous in the destination memory, and the destination addresses are also independent since they are specified in separate entries of a list, see also col 9 lines 31-38); and 
copying the two or more data elements from the two or more source addresses to the corresponding two or more destination addresses within the memory (col 8 lines 43-46: data elements are transferred from  the source addresses to the destination addresses within the destination memory since a first transfer from a source to destination according to a first entry of the scatter/gather list happens when processing first enters 304 and a second transfer from a second source to a second destination according to second entry of the scatter/gather list happens when processing goes from 318 back to 304), without an intermediate copy to a register in the processor (col 2 lines 5-13: the transfers are directly between the host system memory and local memory, which indicates there is no intermediate copy to a register in the host system).
	Holt does not explicitly teach:
		executing two or more instructions for copying the data elements
	However, Blumer teaches:
executing two or more instructions for copying data elements (col 7 lines 10-12 and col 14 lines 38-40: several micro-instructions, i.e. two or more instructions, of a SIMD instruction are executed to move/copy data elements)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the DMA controller of Holt to support SIMD instructions for transferring data as taught by Blumer such that the DMA controller of Holt executes instructions specified in a SIMD instruction to transfer data elements from the source addresses to the destination addresses in the scatter/gather list. One of ordinary skill in the art would have been motivated to make this modification because executing instructions using SIMD to transfer data is a known technique on the known device of a processor for controlling a hardware to transfer data and would yield the predictable result of increasing control of the hardware, since an instruction allows a user to specify operations for a hardware to perform, while also reducing code length, since a SIMD instruction is equivalent to multiple instances of the same instruction operating of different data. 

	Regarding claim 12, Holt in view of Blumer teaches:
12. The method of claim 9, wherein copying the two or more data elements from the two or more source addresses to the corresponding two or more destination addresses within the memory comprises executing a single instruction multiple data (SIMD) copy instruction (Blumer col 14 lines 38-40: the SIMD instruction is executed to copy the data elements from the source addresses to the destination addresses in the combination).

	Regarding claim 13, Holt in view of Blumer teaches:
13. The method of claim 12, comprising executing the SIMD copy instruction in a background mode without direction by the processor (col 5 lines 40-41 and col 8 lines 19-22: the transfer is performed by the DMA controller after the scatter/gather list is received, i.e. in a background mode without direction by the host system/processor). 

Conclusion


	
	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASIM ALLI whose telephone number is (571)270-1476. The examiner can normally be reached Monday - Friday 9am 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KASIM ALLI/Examiner, Art Unit 2183                                                                                                                                                                                                        
/JYOTI MEHTA/Supervisory Patent Examiner, Art Unit 2182